DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Specification and Claims 1, 4, 5, 7, and 8, canceled Claims 2, 3, and 6, and new Claims 9-19 in the response filed on 11/30/2020. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Applicant argues that Hoffman discloses a pipe insulation in which a “magnetic closure is configured to magnetically mate with another closure” to hold a pipe insulation around a pipe.  Therefore, Hoffman is directed to a structure that is different from the claimed invention and has a completely different purpose.  
In response to Applicant's argument that Hoffman has a completely different structure and purpose from the claimed invention, it is noted that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Claim 1 broadly recites a lagging material that includes a magnetic body, wherein a lagging material is defined as a material for thermal insulation especially around a cylindrical object (Merriam Webster).  Hoffman discloses such a structure, and due to the incorporation of a magnetic substance, Hoffman’s magnetic portions intrinsically configured to converge a magnetic flux (i.e. a nominal capability of a magnet).  
Election by Original Presentation 
Newly submitted Claims 9-17 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  A positive recitation of a sensor system is a substantial limitation that distinguish from the product claims (i.e. lagging material) as originally claimed.  Determination of patentability is based on the lagging material itself.  
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 9-17 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	The basis for this election by original presentation is as follows:
Restriction to one of the following inventions is require under 35 U.S.C. 121:
I.	Claims 1, 4, 5, 7, 8, and 18, drawn to a lagging material, classified in Y10T 428/32.  
II.	Claims 9-17 and 19, drawn to a sensor system, classified in G01N 29/2412
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the lagging material to comprise of an insulating material having a predetermined thickness and contacts a structure, and a magnetic body having a magnetic permeability of 1 x 10-4 H/m or higher.  The subcombination has separate utility such as an insulated casing for a pipe.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Examiner notes that the action sent on 10/1/2020 stated:
The instant claims are directed to a lagging material that includes a magnetic body, wherein a lagging material is defined as a material for thermal insulation especially around a cylindrical object (Merriam Webster).  Thus, the lagging material in the claims are only directed to elements 1 and 40 in Fig. 1, for example.   A restriction requirement between the product (lagging material) and the unrecited use, device, and/or system has not been made at this time.  If substantive claims/limitations are added at a later date, restriction by original presentation may become necessary.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 8, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170016557 (“Hoffman”) in view of evidence provided by the Wikipedia article on “Permeability (electromagnetism)”.
With regards to Claim 1, Hoffman teaches a lagging material that covers a periphery of a structure comprising an insulating material having a predetermined thickness between an inner surface which contacts the structure and an outer surface, and a magnetic body that is configured of converging a magnetic flux applied to the outer surface of the lagging material toward the inner surface of the lagging material.  The magnetic body is provided inside the insulating material and extending along an axis perpendicular to the inner surface and the outer surface (Abstract, Figs. 1, 5, 6, and 8, [0002], [0013], [0014], and [0027]).  Hoffman teaches its magnetic body comprises a ferrous or ferromagnetic material [0031].  Iron, a ferrous material, has a magnetic permeability of 1.25x10-1 H/m (please see the previously provided Wikipedia article on Permeability (electromagnetism)).  It would have been obvious to one of ordinary skill 

With regards to Claim 4, it is noted that the instant limitations do not modify or further limit the structure of the lagging material, but recites the functional/intended use of the lagging material.  Thus, the limitations in claim 4 are not germane to the determination of patentability of the claimed lagging material product. 

With regards to Claim 5, Hoffman teaches the magnetic body has a bar shape (Figs. 1, 2A, 2B, 5, [0028], and [0030]).   

With regards to Claim 7, Hoffman teaches the magnetic body has first and second portions, each having a bar shape, the first portion extending from the inner surface of the lagging along the axis and the second portion extending from the outer surface of the lagging material toward the first portion along the axis without contacting the first portion (Fig. 5, [0028], [0030], [0037], [0045], and [0046]).  

With regards to Claim 8, Hoffman teaches its magnetic body can have any shape, included a rounded shape (tubular shape) (Fig. 2C, [0030], [0037], and [0046]).  While Hoffman does not explicitly teach its magnetic body having a hollow tubular shape within the insulating material, the Examiner deems that it would have been obvious do so in Hoffman in view of holding power, costs, or other factors [0046].  Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.


Hoffman does not teach the specific configuration of its magnetic portions as claimed. 
However, Hoffman recognizes that its magnetic body comprises multiple magnetic portions to facilitate attachment to structure [0015], and that its magnetic portions run continuously along the axis and can be made into any size and/or any desired shape [0030].  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the spacing and size of Hoffman’s magnetic portions as claimed in order to effectively provide sufficient holding power, cost, or other factors [0030].   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785